Citation Nr: 0733224	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
of this determination to the Board.

In July 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

VA has received new evidence relating to an unestablished 
fact necessary to substantiate the veteran's service 
connection claim for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen a 
previously denied claim of service connection for PTSD.  38 
U.S.C.A. § 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Prior to the instant claim, the veteran's service connection 
claim for PTSD was most recently denied in a February 2004 
rating decision of the RO, and that decision became final.  
The basis of the denial was that there was no credible 
supporting evidence of an in-service stressor, and that the 
PTSD diagnosis of record lacked probative value.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, since the February 2004 denial of the 
veteran's service connection claim for PTSD, VA has received 
evidence in the form of VA medical treatment records dated 
from June 2001 to May 2004, which had not previously been 
associated with the claims folder.  These medical records 
contain several diagnoses of PTSD.  These new records thus 
relate to the issue of whether the veteran has a current 
diagnosis of PTSD, which is an unestablished fact necessary 
to substantiate the veteran's service connection claim.  
Therefore, the Board finds that new and material evidence has 
been received to reopen a claim of service connection for 
PTSD.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened; to this extent only, the veteran's claim is 
granted.


REMAND

The veteran was provided a VA examination in February 1999, 
at which time the VA examiner opined that the veteran may 
meet the criteria for PTSD in the future, but that the 
examiner was unable to uncover a traumatic event which would 
provide the veteran with the symptoms.  The examiner also 
opined that the veteran's duties in Vietnam may have 
constituted a constant threat of his personal being, and 
could conceivably be considered a Criterion A for PTSD.

The Board notes that the specific stressors indicated by 
veteran in July 1998 were as follows: that the veteran helped 
medivac a young Vietnamese girl with over fifty percent of 
her body burned; that the veteran was involved in an ambush 
that killed a Vietnamese civilian who was out after dark; and 
that a number of popular forces and civilians with whom the 
veteran worked were killed as his Combined Action Platoon 
(CAP) moved from village to village.

The veteran's service personnel records indicate that he 
served in the Marines 4th Combined Action Group.  The veteran 
has also submitted a letter, written by his mother, 
postmarked in June 1970, addressed to the veteran in the 4th 
Combined Action Group, CAP 4-2-3.  Furthermore, the veteran 
has submitted the Command Chronologies of the 4th CAP during 
his period of service, which describe the action and events 
involving CAP 4-2-3, including several incidents involving 
ambushes.

Although VA medical treatment records dated from June 2001 to 
May 2004 include several diagnoses of PTSD, PTSD has not been 
related to any verified in-service stressor.

In light of the diagnoses of PTSD that the veteran has 
received in the course of his VA treatment, and in light of 
the evidence that the veteran served in the 4th Combined 
Action Group, CAP 4-2-3, and the Command Chronologies of 
record detailing the action of the CAP 4-2-3, the instant 
matter must be remanded.

On remand, the RO should request all information from the 
veteran regarding his in-service stressors, in as much detail 
as the veteran is able to provide.

If the veteran provides additional information regarding 
specific in-service stressors, the RO should attempt to 
verify any such claimed stressors, based on the evidence of 
record, or through additional development if appropriate.  In 
this regard, the Board notes that even where a veteran is 
unable to produce records showing personal involvement in or 
personal presence at a stressor event, a veteran's unit 
records can provide credible supporting evidence of a 
veteran's claimed in-service stressor.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).

Thereafter, the veteran should be afforded a new VA 
examination to determine the nature and etiology of any PTSD.  
Specifically, the veteran should be given an examination to 
determine whether he has a current diagnosis of PTSD, 
pursuant to the criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), and, if so, to what 
specific stressors is the veteran's PTSD linked.  The VA 
examiner should opine as to whether the veteran's has PTSD 
due to any verified stressor or stressors.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should request all information 
from the veteran regarding his in-
service stressors, in as much detail as 
the veteran is able to provide.

3.	If the veteran provides additional 
information regarding specific in-
service stressors, the RO should 
attempt to verify any such claimed 
stressors, based on the evidence of 
record, or through additional 
development if appropriate.

4.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current PTSD.  The claims folder 
and a copy of this Remand, as well as 
any verified stressor information, must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
the following: (1) whether, pursuant to 
the criteria of the DSM-IV, the veteran 
has a current PTSD condition; (2) if 
so, what are the stressors to which the 
veteran's PTSD is related; and (3) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that PTSD is due to one or 
more of the veteran's verified in-
service stressors.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

5.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


